DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 4 and 10 are objected to because of the following informalities:
Claim 1 recites “a misfire” in lines 29-30, which should be amended to instead recite --[[a]] the misfire-- for consistency and proper antecedent basis with “a misfire” in lines 8-9 of the claim.
Claim 4 recites “an operating point of the internal combustion engine” in line 3, which should be amended to instead recite --[[an]] the operating point of the internal combustion engine-- for consistency and proper antecedent basis with “an operating point of the internal combustion engine” in line 3 of claim 3.
Claim 10 recites “an reaching angular interval” in line 6, which appears to be a misstating of --[[an]] a reaching angular interval--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first execution device” in claims 5-7 and 9, “second execution device” in claims 5-7 and 9, “reception execution device” in claim 9, and “onboard execution device” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim 7 recites “A controller […] comprising: the first execution device according to claim 5” in lines 1-2. Claim 7 fails to introduce any additional elements beyond the claim term “first execution device,” and, as discussed in detail above, even though the claim term “first execution device” does not use the word “means,” it is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is 
Claim 9 recites “A reception execution device in the misfire detection system according to claim 5, wherein the first execution device includes an onboard execution device mounted on a vehicle and the reception execution device differing from the onboard execution device, the onboard execution device is configured to execute the acquisition process and a vehicle-side transmission process that transmits data acquired by the acquisition process to outside the vehicle, and the reception execution device is included in a portable terminal and is configured to execute at least the vehicle-side reception process.” As best understood by the examiner, claim 9 is merely directed to the “reception execution device” and does not actually include “the misfire detection system according to claim 5,” because claim 9 merely states that the claimed reception execution device is in the misfire detection system according to claim 5. Therefore, the claim phrases “wherein the first execution device includes an onboard execution device mounted on a vehicle and the reception execution device differing from the onboard execution device, the onboard execution device is configured to execute the acquisition process and a vehicle-side transmission process that transmits data acquired by the acquisition process to outside the vehicle,” which merely further define “the misfire detection system according to claim 5,” do not further limit the “reception execution device” of claim 9, and the claim phrase “the reception execution device is included in a portable terminal and is configured to execute at least the vehicle-side reception process” appears to be the only limitation for the “reception execution device” of claim 9. Thus, claim 9 fails to introduce any additional elements beyond the claim term “reception execution device,” and, as discussed in detail above, even though the claim term “reception execution device” does not use the word “means,” it is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Thus, as best understood by the examiner, claim 9 appears to recite a single means-plus-function-type limitation as the only limitation of the claim, such that claim 9 is a single means claim and is therefore improper (e.g., see: MPEP 2181_V).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.’
Claim 1 recites “a determination process that determines whether the misfire is present based on an output of the mapping using the variable acquired by the acquisition process as an input” in lines 26-28. Claim 1 previously recites “the mapping data being data specifying a mapping that outputs a misfire variable using a rotation waveform variable and a damping variable as an input” in lines 6-8, and “an acquisition process that acquires the rotation waveform variable and the damping variable based on a detection value of a sensor configured to detect a rotational behavior of the crankshaft” in lines 23-25. First, it is unclear what exactly is meant by “the variable acquired by the acquisition process” in lines 27-28 for at least the reason that lines 23-25 define the “acquisition process” and refer to each of “the rotation waveform variable” and “the damping variable,” and it is unclear whether “the variable acquired by the acquisition process” is intended to be the same as “the rotation waveform variable” or whether “the variable acquired by the acquisition process” is intended to be the same as “the damping variable,” or whether “the variable acquired by the acquisition process” is intended to refer to something different. Also, it is unclear whether “an input” in line 28 is intended to be the same as or different from “an input” in line 8. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claim 1 recites “the mapping performs a join operation of the rotation waveform variable and the damping variable based on a parameter learned by machine learning to output a value of the misfire variable” in the last three lines of the claim. Claim 1 previously recites “the mapping data being data specifying a mapping that outputs a misfire variable using a rotation waveform variable and a damping variable as an input” in lines 6-8. Specifically, it is unclear what exactly is meant by “the mapping performs a join operation of the rotation waveform variable and the damping variable based on a parameter learned by machine learning to output a value of the misfire variable,” as “the the mapping performs a join operation of the rotation waveform variable and the damping variable based on a parameter learned by machine learning to output a value of the misfire variable” also makes it impossible to accurately determine whether the claim phrase “learned by machine learning” in “based on a parameter learned by machine learning” is merely a recitation of product-by-process that is not germane to patentability of the claim (e.g., see: MPEP 2113) and whether the claim phrase “learned by machine learning” in “based on a parameter learned by machine learning” actually limits the claim to a particular structure (e.g., see: MPEP 2111.04_I). As best understood by the examiner, the claimed misfire detection device does not necessarily perform any machine learning, and it does not appear that a parameter learned by machine learning would necessarily be any different from a parameter that is learned without machine learning or that is simply acquired but never learned. For at least the reasons above, the scope of the claim phrase “the mapping performs a join operation of the rotation waveform variable and the damping variable based on a parameter learned by machine learning to output a value of the misfire variable,” even in the context of the remainder of the claim, is incomprehensible.
Claims 2-4 and 10 are clearly dependent from claim 1, and it appears that claims 5-9 improperly attempt to depend from only part of claim 1 (as discussed in detail below), such that claims 2-10 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 4 recites “an output of the mapping” in line 7. Claim 4 is dependent from claim 1, via claims 2 and 3, and claim 1 recites “an output of the mapping” in line 27. Specifically, it is unclear whether “an output of the mapping” in line 7 of claim 4 is intended to be the same as or different from “an output of the mapping” in line 27 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 5 is directed to a misfire detection system. Lines 2-3 of claim 5 indicate that the claim includes “the processing circuitry and the storage device according to claim 1.” As best understood by the examiner, claim 5 is not an independent claim, as it does not contain all the limitations necessarily to define the invention by virtue of the reference in line 3 of the claim only to some particular features of claim 1, which is an open-ended claim (e.g., see: MPEP 2111.03). Therefore, claim 5 appears to attempt to present itself as a dependent claim by virtue of its reference to claim 1. However, a dependent claim must further limit the claim to which it refers, and it is unclear whether A misfire detection device for an internal combustion engine, the misfire detection device comprising: a storage device; and processing circuitry, wherein the storage device stores first mapping data corresponding to a case where a warm-up process is being executed on a catalyst arranged in an exhaust passage of an internal combustion engine, and second mapping data corresponding to a case where the warm-up process is not being executed, each of the first mapping data and the second mapping data defines a mapping that outputs a misfire variable using a rotation waveform variable as an input, wherein the misfire variable is a variable related to a probability of occurrence of misfire, the processing circuitry is configured to execute an acquisition process that acquires the rotation waveform variable based on a detection value of a sensor configured to detect a rotational behavior of a crankshaft of the internal combustion engine, a determination process that determines whether the misfire is present based on an output of the mapping using the variable acquired by the acquisition process as an input, a handling process that handles the occurrence of a misfire by operating predetermined hardware in a case where it is determined that the misfire has occurred in the determination process, and a selecting process that selects one of the first mapping data and the second mapping data used in the determination process in accordance with whether the warm-up process has been executed, an interval between angles at which compression top dead centers are reached in the internal combustion engine is a reaching interval, a plurality of angular intervals smaller than the reaching interval are a plurality of minute angular intervals, a rotational speed of the crankshaft at each of the plurality of minute angular intervals is an instantaneous speed, and a variable related to the instantaneous speed is an instantaneous speed variable, the rotation waveform variable is a variable indicating a difference between a plurality of values of an instantaneous speed variable respectively corresponding to a plurality of different minute angular intervals, and the mapping outputs a value of the misfire variable by performing a join operation of the value of the rotation waveform variable and a parameter learned by machine learning”; however, it is unclear whether claim 5 actually fully includes the “misfire detection device” of claim 1 or whether claim 5 merely necessarily includes selected elements of the “misfire detection device” of claim 1, such that claim 5 would not necessarily further limit the “misfire detection device” of claim 1. To overcome the rejection, the examiner suggests either redrafting the claim in proper independent (or dependent) form or cancelling the claim.
Claim 5 also recites “the determination process […] calculates an output value of the mapping using the variable acquired by the acquisition process as an input” in lines 4-6. As discussed in detail above, claim 5 appears to attempt to depend from claim 1, and claim 1 previously recites “the mapping data being data specifying a mapping that outputs a misfire variable using a rotation waveform variable and a damping variable as an input” in lines 6-8, “an acquisition process that acquires the rotation waveform variable and the damping variable based on a detection value of a sensor configured to detect a rotational behavior of the crankshaft” in lines 23-25, and “a determination process that determines whether the misfire is present based on an output of the mapping using the variable acquired by the acquisition process as an input” in lines 26-28. First, it is unclear whether “an output value” in line 5 of claim 5 is intended to be the same as or different from “an output” in line 27 of claim 1. Next, it is unclear what the variable acquired by the acquisition process” in lines 5-6 of claim 5 for at least the reason that lines 23-25 of claim 1 define the “acquisition process” and refer to each of “the rotation waveform variable” and “the damping variable,” and it is unclear whether “the variable acquired by the acquisition process” is intended to be the same as “the rotation waveform variable” or whether “the variable acquired by the acquisition process” is intended to be the same as “the damping variable,” or whether “the variable acquired by the acquisition process” is intended to refer to something different. Also, it is unclear whether “an input” in line 6 of claim 5 is intended to be the same as or different from “an input” in line 8 of claim 1 and/or in line 28 of claim 1. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claim 5 also recites “the processing circuitry includes a first execution device and a second execution device, the first execution device is mounted at least partially on the vehicle and is configured to execute the acquisition process, a vehicle-side transmission process that transmits data acquired by the acquisition process to outside the vehicle, a vehicle-side reception process that receives a signal based on a calculation result of the output value calculation process, and the handling process, and the second execution device is disposed outside the vehicle and is configured to execute an external-side reception process that receives the data transmitted by the vehicle-side transmission process, the output value calculation process, and an external-side transmission process that transmits a signal based on the calculation result of the output value calculation process to the vehicle” in lines 7-18, which appears to indicate that “the processing circuitry […] according to claim 1” is both “mounted at least partially on the vehicle” via the “first execution device” and “disposed outside the vehicle” via the 
It appears that claims 6, 7 and 9 improperly attempt to depend from only part of claim 5 (as discussed in detail below), such that claims 6, 7 and 9 are also rejected for at least the same reasons that claim 5 is rejected, as discussed in detail directly above with respect to claim 5.

Claim 6 is directed to a data analysis device, and lines 1-2 of claim 6 indicate that the claim includes “the second execution device and the storage device according to claim 5.” Claim 7 is directed to a controller, lines 1-2 of claim 7 indicate that the claim includes “the first execution device according to claim 5.” As discussed in detail above, claim 5 is directed to a misfire detection system. Lines 2-3 of claim 5 indicate that the claim includes “the processing circuitry and the storage device according to claim 1,” and claim 1 recites “A misfire detection device for an internal combustion engine, the misfire detection device comprising: a storage device; and processing circuitry, wherein the storage device stores first mapping data corresponding to a case where a warm-up process is being executed on a catalyst arranged in an exhaust passage of an internal combustion engine, and second mapping data corresponding to a case where the warm-up process is not being executed, each of the first mapping data and the second mapping data defines a mapping that outputs a misfire variable using a rotation waveform variable as an input, wherein the misfire variable is a variable related to a probability of occurrence of misfire, the processing circuitry is configured to execute an acquisition process that acquires the rotation waveform variable based on a detection value of a sensor configured to detect a rotational behavior of a crankshaft of the internal combustion engine, a determination process that determines whether the misfire is present based on an output of the mapping using the variable acquired by the acquisition process as an input, a handling process that handles the occurrence of a misfire by operating predetermined hardware in a case where it is determined that the misfire has occurred in the determination process, and a selecting process that selects one of the first mapping data and the second mapping data used in the determination process in accordance with whether the warm-up process has been executed, an interval between angles at which compression top dead centers are reached in the internal combustion engine is a reaching interval, a plurality of angular intervals smaller than the reaching interval are a plurality of minute angular intervals, a rotational speed of the crankshaft at each of the plurality of minute angular intervals is an instantaneous speed, and a variable related to the instantaneous speed is an instantaneous speed variable, the rotation waveform variable is a variable indicating a difference between a plurality of values of an instantaneous speed variable respectively corresponding to a plurality of different minute angular intervals, and the mapping outputs a value of the misfire variable by performing a join operation of the value of the rotation waveform variable and a parameter learned by machine learning.” 
As best understood by the examiner, neither of claims 6 and 7 is an independent claim, as neither claim contain all the limitations necessarily to define the invention by virtue of the reference in line 2 of each of the claims only to some particular features of 

Claim 8 is directed to a method. Lines 2-4 of claim 8 indicate that the claim includes a single process step of “causing a computer to execute the acquisition process, the determination process, and the handling process according to claim 1.” As best understood by the examiner, claim 8 is not an independent claim, as it does not contain all the limitations necessarily to define the invention by virtue of the reference in A misfire detection device for an internal combustion engine, the misfire detection device comprising: a storage device; and processing circuitry, wherein the storage device stores first mapping data corresponding to a case where a warm-up process is being executed on a catalyst arranged in an exhaust passage of an internal combustion engine, and second mapping data corresponding to a case where the warm-up process is not being executed, each of the first mapping data and the second mapping data defines a mapping that outputs a misfire variable using a rotation waveform variable as an input, wherein the misfire variable is a variable related to a probability of occurrence of misfire, the processing circuitry is configured to execute an acquisition process that acquires the rotation waveform variable based on a detection value of a sensor configured to detect a rotational behavior of a crankshaft of the internal combustion engine, a determination process that determines whether the misfire is present based on an output of the mapping using the variable acquired by the acquisition process as an input, a handling process that handles the occurrence of a misfire by operating predetermined hardware in a case where it is determined that the misfire has occurred in the determination process, and a selecting process that selects one of the first mapping data and the second mapping data used in the determination process in accordance with whether the warm-up process has been executed, an interval between angles at which compression top dead centers are reached in the internal combustion engine is a reaching interval, a plurality of angular intervals smaller than the reaching interval are a plurality of minute angular intervals, a rotational speed of the crankshaft at each of the plurality of minute angular intervals is an instantaneous speed, and a variable related to the instantaneous speed is an instantaneous speed variable, the rotation waveform variable is a variable indicating a difference between a plurality of values of an instantaneous speed variable respectively corresponding to a plurality of different minute angular intervals, and the mapping outputs a value of the misfire variable by performing a join operation of the value of the rotation waveform variable and a parameter learned by machine learning”; however, it is unclear whether claim 8 actually fully includes the “misfire detection device” of claim 1 or whether claim 8 merely necessarily includes selected elements of the “misfire detection device” of claim 1, such that claim 8 would not necessarily further limit the “misfire detection device” of claim 1. To overcome the rejection, the examiner suggests either redrafting the claim in proper independent (or dependent) form or cancelling the claim.
Also, with respect to claim 8, which is directed to a method, each of claim limitations “acquisition process,” “determination process,” and “handling process” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the results are inconclusive. Thus, it is unclear whether one or more of these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because: the term “process” in each of “acquisition process,” “determination process,” and “handling process” appears to merely amount to a generic placeholder for “step”; each of “acquisition process,” “determination process,” and “handling process” appear 
In response to this rejection, Applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or 

Claim 9 is directed to “A reception execution device in the misfire detection system according to claim 5, wherein the first execution device includes an onboard execution device mounted on a vehicle and the reception execution device differing from the onboard execution device, the onboard execution device is configured to execute the acquisition process and a vehicle-side transmission process that transmits data acquired by the acquisition process to outside the vehicle, and the reception execution device is included in a portable terminal and is configured to execute at least the vehicle-side reception process.” 
As discussed in detail above, claim 5 is directed to a misfire detection system, lines 2-3 of claim 5 indicate that the claim includes “the processing circuitry and the storage device according to claim 1,” and claim 1 recites “A misfire detection device for an internal combustion engine, the misfire detection device comprising: a storage device; and processing circuitry, wherein the storage device stores first mapping data corresponding to a case where a warm-up process is being executed on a catalyst arranged in an exhaust passage of an internal combustion engine, and second mapping data corresponding to a case where the warm-up process is not being executed, each of the first mapping data and the second mapping data defines a mapping that outputs a misfire variable using a rotation waveform variable as an input, wherein the misfire variable is a variable related to a probability of occurrence of misfire, the processing circuitry is configured to execute an acquisition process that acquires the rotation waveform variable based on a detection value of a sensor configured to detect a rotational behavior of a crankshaft of the internal combustion engine, a determination process that determines whether the misfire is present based on an output of the mapping using the variable acquired by the acquisition process as an input, a handling process that handles the occurrence of a misfire by operating predetermined hardware in a case where it is determined that the misfire has occurred in the determination process, and a selecting process that selects one of the first mapping data and the second mapping data used in the determination process in accordance with whether the warm-up process has been executed, an interval between angles at which compression top dead centers are reached in the internal combustion engine is a reaching interval, a plurality of angular intervals smaller than the reaching interval are a plurality of minute angular intervals, a rotational speed of the crankshaft at each of the plurality of minute angular intervals is an instantaneous speed, and a variable related to the instantaneous speed is an instantaneous speed variable, the rotation waveform variable is a variable indicating a difference between a plurality of values of an instantaneous speed variable respectively corresponding to a plurality of different minute angular intervals, and the mapping outputs a value of the misfire variable by performing a join operation of the value of the rotation waveform variable and a parameter learned by machine learning.” 
As best understood by the examiner, claim 9 is not an independent claim, as it does not contain all the limitations necessarily to define the invention by virtue of the reference in lines 1-2 of claim 9 only to some particular features of claim 5, which is an open-ended claim (e.g., see: MPEP 2111.03). As discussed in detail above, as best understood by the examiner, claim 5 is also not an independent claim, as it does not 
Additionally, it is unclear what exactly is meant by “in the misfire detection system according to claim 5” in lines 1-2 of the claim, as it is unclear whether the claim phrase “in the misfire detection system according to claim 5” is intended to indicate that “the misfire detection system according to claim 5” in some way defines the “reception execution device,” or whether the claim phrase “in the misfire detection system according to claim 5” is merely provided in a non-limiting manner in the form of intended use or purpose in the preamble of the claim (e.g., see: MPEP 2111.02) or in the form of merely not limiting the claim to a particular structure (e.g., see: MPEP 2111.04_I), the first execution device includes an onboard execution device mounted on a vehicle and the reception execution device differing from the onboard execution device” such that the “reception execution device” of claim 9 is expressly different from the “first execution device” that forms part of the “misfire detection system” of claim 5. Also, it is unclear how “wherein the first execution device includes an onboard execution device mounted on a vehicle and the reception execution device differing from the onboard execution device, the onboard execution device is configured to execute the acquisition process and a vehicle-side transmission process that transmits data acquired by the acquisition process to outside the vehicle” in lines 2-7 of claim 9 are intended to further limit the “reception execution device,” as “wherein the first execution device includes an onboard execution device mounted on a vehicle and the reception execution device differing from the onboard execution device, the onboard execution device is configured to execute the acquisition process and a vehicle-side transmission process that transmits data acquired by the acquisition process to outside the vehicle” appear to merely further define “the misfire detection system according to claim 5,” and “the misfire detection system according to claim 5” does not appear to actually form part of the “reception execution device” of claim 9.

Claim 10 recites “the rotation waveform variable includes an inter-cylinder variable and a variation pattern variable, includes a time taken for rotation of each of multiple partial sections, or includes values of rotational speed corresponding to the partial sections” in lines 2-4, which appears to indicate, in the alternative, that the rotation waveform variable includes both of the inter-cylinder variable and the variation the rotation waveform variable includes an inter-cylinder variable and a variation pattern variable” in claim 10.
Claim 10 also recites “an reaching angular interval” in line 6. Claim 10 is dependent from claim 1, and claim 1 previously introduces “a reaching interval” in line 11. Specifically, it is unclear whether “an reaching angular interval” in line 6 of claim 10 is intended to be the same as or different from “a reaching interval” in line 11 of claim 1. Thus, there appears to be improper antecedent basis for the limitations in the claim

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As discussed in detail above with regard to the rejections of claims 5-9 under 35 U.S.C. 112(b): claims 5 and 8 are improperly dependent from claim 1; and claims 6, 7 and 9 are improperly dependent from each of . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Subject Matter Not Rejected Over the Prior Art
As discussed in detail above with respect to the rejections of claims 1-10 under 35 U.S.C. 112(b) set forth in this Office action, the intended scope of independent claim 1 is incomprehensible, in part due to inclusion of the phrase “the mapping performs a join operation of the rotation waveform variable and the damping variable based on a parameter learned by machine learning to output a value of the misfire variable” in the last three lines of the claim. Therefore, it is unclear whether the prior art of record teaches or renders obvious the “misfire detection device” of independent claim 1.
As best understood by the examiner, JP 2001-065402 A to Yamada et al., for example, teaches: a misfire detection device (apparent from at least Fig. 1 in view of at least ¶ 0016-0019) for an internal combustion engine (10) including a crankshaft (14) mechanically connected to a motor generator (11), the misfire detection device, comprising: a storage device (e.g., RAM of ECU 22, as discussed by at least ¶ 0036, 0039 & 0054); and processing circuitry (e.g., microcomputer of ECU 22, as discussed by at least ¶ 0018), wherein the storage device stores mapping data, the mapping data being data specifying a mapping that outputs a misfire variable using a rotation waveform variable and a damping variable as an input, wherein the misfire variable is a variable related to a probability that a misfire has occurred (as discussed by at least ¶ 0008-0009 & 0051-0055), an interval between rotation angles at which compression top dead center is reached in the internal combustion engine is a reaching interval, multiple angular intervals, each of which is shorter than the reaching interval, are multiple short angular intervals, a rotational speed of the crankshaft in each of the short angular intervals is an instantaneous speed, the rotation waveform variable is a variable including information on a difference between values of the instantaneous speed corresponding to the short angular intervals differing from each other (as discussed by at least ¶ 0019, 0026-0028 & 0051-0055), the damping variable is a variable related to a state of a damping process that controls a torque of the motor generator to reduce vibration of a power transmission system of a vehicle (as discussed by at least ¶ 0008-0009, 0022, 0024 & 0051), the processing circuitry is configured to execute an acquisition process that acquires the rotation waveform variable and the damping variable based on a detection value of a sensor configured to detect a rotational behavior of the crankshaft, a determination process that determines whether the misfire is present based on an output of the mapping using the variable acquired by the acquisition process as an input, and a handling process that, when the determination process determines that a misfire has occurred, handles occurrence of the misfire by operating predetermined hardware (as depicted by at least Fig. 7 and as discussed by at least ¶ 0051-0055).
Also, as best understood by the examiner, JP 2010-264854 A to Takahashi, for example, teaches: a misfire detection device (apparent from at least Fig. 1) for an internal combustion engine (11) including a crankshaft (15) mechanically connected to a motor generator (16), the misfire detection device, comprising: a storage device (e.g., RAM of engine ECU 30 and/or hybrid ECU 25, as discussed by at least ¶ 0047); and processing circuitry (e.g., engine ECU 30 and/or hybrid ECU 25, as discussed by at least ¶ 0019, 0028 & 0041), wherein the storage device stores mapping data, the mapping data being data specifying a mapping that outputs a misfire variable using a rotation waveform variable and a damping variable as an input, wherein the misfire variable is a variable related to a probability that a misfire has occurred (as discussed by at least ¶ 0043-0046), an interval between rotation angles at which compression top dead center is reached in the internal combustion engine is a reaching interval, multiple angular intervals, each of which is shorter than the reaching interval, are multiple short angular intervals, a rotational speed of the crankshaft in each of the short angular intervals is an instantaneous speed, the rotation waveform variable is a variable including information on a difference between values of the instantaneous speed corresponding to the short angular intervals differing from each other (as discussed by at least ¶ 0028-0029 & 0041), the damping variable is a variable related to a state of a damping process that controls a torque of the motor generator to reduce vibration of a power transmission system of a vehicle (as discussed by at least ¶ 0026-0027, 0038-0039, 0044 & 0050-0052), the processing circuitry is configured to execute an acquisition process that acquires the rotation waveform variable and the damping variable based on a detection value of a sensor configured to detect a rotational behavior of the crankshaft, a determination process that determines whether the misfire is present based on an output of the mapping using the variable acquired by the acquisition process as an input, and a handling process that, when the determination process determines that a misfire has occurred, handles occurrence of the misfire by  (as depicted by at least Fig. 5 and as discussed by at least ¶ 0041-0054).
However, because the claim phrase “the mapping performs a join operation of the rotation waveform variable and the damping variable based on a parameter learned by machine learning to output a value of the misfire variable” in the last three lines of the claim is incomprehensible, it is unclear whether the prior art of record, alone or in combination, including Yamada and Takahashi, teaches or renders obvious this feature.
Claims 2-4 and 10 properly depend from claim 1 and are incomprehensible for at least the same reasons that claim 1 is incomprehensible. Claims 5-9 are improperly dependent from claim 1 and are also incomprehensible for at least the same reasons that claim 1 is incomprehensible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747